Mr. Secretary General,
Mr. President,
A global pandemic has changed everyday life drastically. From one day to the next, millions of people get infected and thousands die even when their life expectancy was longer thanks to development. Hospital systems with high-level services have collapsed and the health structures of poor countries are affected by their chronic lack of capacity. Drastic quarantines are turning the most populated cities into deserted areas. Social life is non existent except in the digital networks. Theaters, discos, galleries and even schools are closed or being readjusted.
Our borders have been closed, our economies are shrinking and our reserves are dwindling. Life is experiencing a radical redesigning of age-old ways and uncertainty is replacing certainty. Even close friends cannot recognize each other due to the masks that protect us from the contagion. Everything is changing.
Like finding a solution to the pandemic, it is already urgent to democratize this indispensable Organization so that it effectively meets the needs and aspirations of all peoples.
The sought-after right of humanity to live in peace and security, with justice and freedom, the basis for unity among nations, is constantly under threat.
Over $1.9 trillion are being squandered today in a senseless arms race promoted by the aggressive and war-mongering policies of imperialism, whose leader is the present government of the US, which accounts for 38 per cent of the global military expenditure.
We are referring to a markedly aggressive and morally corrupt regime that despises and attacks multilateralism, uses financial blackmailing in its relations with UN system agencies and that, in a show of unprecedented overbearance, has withdrawn from the World Health Organization, UNESCO and the Human Rights Council.
Paradoxically, the country where the UN headquarters is located is also staying away from fundamental international treaties such as the Paris Agreement on Climate Change; it rejects the nuclear agreement with Iran reached by consensus; it promotes trade wars; it ends its commitment with international disarmament control instruments; it militarizes cyberspace; it expands coercion and unilateral sanctions against those who do not bend to its designs and sponsors the forcible overthrow of sovereign governments through non conventional war methods.
Along such line of action, which ignores the old principles of peaceful co-existence and respect of the right of others' to self-determination as the guarantee for peace, the Donald Trump administration it also manipulating, with subversive aims, cooperation in the sphere of democracy and human rights, while in its own territory there is an abundance of practically uncontrolled expressions of hatred, racism, police brutality and irregularities in the election system and as to the voting rights of citizens
It is urgent to reform the UN. This powerful organization, which emerged after the loss of millions of lives in two world wars and as a result of a world understanding of the importance of dialogue, negotiation, cooperation and international law, must not postpone any further its updating and democratization. Today's world needs the UN just as the one where it came into being did.
Something that is very special and profound has failed, as evidenced by the daily and permanent violation of the UN Charter principles, and by the ever- increasing use or threat of use of force in international relations.
There is no way to sustain any longer, as if it were natural and unshakable, an unequal, unjust and anti-democratic International order where selfishness prevails over solidarity and the mean interests of a powerful minority over the legitimate aspirations of millions of people.
Notwithstanding the dissatisfactions and the demands for change that, together with other states and millions of citizens in the world, we are presenting to the UN, the Cuban Revolution shall always uphold the existence of the Organization, to which we owe the little but indispensable multilateralism that is surviving imperial overbearance.
More than once, at this very forum, Cuba has reiterated its willingness to cooperate with the democratization of the UN and the upholding of international cooperation, that can be saved only by it. As stated by the First Secretary of the Communist Party of Cuba and Army General Raul Castro Ruz, and I quote: “The international community shall always count on Cuba's honest voice in the face of injustice, inequality, underdevelopment, discrimination and manipulation, and for the establishment of a more just and equitable international order which really centers on human beings, their dignity and wellbeing.” End of quote.
Mr. President,
Coming back to the seriousness of the present situation, which many blame only on the COVID-19 pandemic, I think it is essential to say that its impact is by far overflowing the health sphere.
Due to its nefarious sequels, impressive death toll and damages to the world economy and the deterioration of social development levels, the spreading of the pandemic in the last few months brings anguish and despair to leaders and citizens in practically all nations.
But the multidimensional crisis it has unleashed clearly shows the great mistake of the dehumanized policies fully imposed by the market dictatorship.
Today, we are witnessing with sadness the disaster the world has been led to by the irrational and unsustainable production and consumption system of capitalism, decades of an unjust international order and the implementation of ruthless and rampant neoliberalism, which has widened inequalities and sacrificed the right of peoples to development.
Unlike excluding neoliberalism, which puts aside and discards millions of human beings and condemns them to survive on the leftovers from the banquet of the richest one per cent, the COVID-19 virus does not discriminate between them, but its devastating economic and social effects shall be lethal among the most vulnerable and those with lower incomes, whether they live in the underdeveloped world or in the pockets of poverty of big industrial cities.
According to the UN Food and Agriculture Organization (FAO) projections, the 690 million people who were going hungry in 2019 might be joined by a further 130 million as a result of the economic recession caused by the pandemic. Studies by the International Labor Organization (ILO) say that over 305 million jobs have been lost and that more than 1.6 billion workers are having their livelihoods at stake.
We cannot face COVID-19, hunger, unemployment and the growing economic and social inequalities between individuals and countries as unrelated phenomena. There is an urgency to implement integrated policies that prioritize human beings and not economic profits or political advantages.
It would a crime to postpone decisions that are for yesterday and for today. It is imperative to promote solidarity and international cooperation to lessen the impact.
Only the UN, with its world membership, has the required authority and reach to resume the just struggle to write off the uncollectable foreign debt which, aggravated by the social and economic effects of the pandemic, is threatening the survival of the peoples of the South.
Mr. President,
The SARS-CoV-2 outbreak and the early signs that it would bring a pandemic did not catch Cuba off guard.
With the decade-long experience of facing terrible epidemics, some of which were provoked deliberately as part of the permanent war against our political project, we immediately implemented a series of measures based on our main capabilities and strengths, namely, a well structured socialist state that cares for the health of its citizens, a highly-skilled human capital and a society with much people's involvement in its decision-making and problem solving processes.
The implementation of those measures, combined with the knowledge accrued for over 60 years of great efforts to create and expand a high-quality and universal health system, plus scientific research and development, has made it possible not only to preserve the right to health of all citizens, without exception, but also to be in a better position to face the pandemic.
We have been able to do it in spite of the harsh restrictions of the long economic, commercial and financial blockade being imposed by the US government, which has been brutally tightened in the last two years, even at these pandemic times, something that shows it is the essential component of the hostile US Cuba policy.
The aggressiveness of the blockade has reached a qualitatively higher level that further asserts its role as the real and determining impediment to the managing of the economy and the development of our country. The US government has intensified in particular its harassment of Cuban financial transactions and, beginning in 2019, it has been adopting measures that violate international law to deprive the Cuban people of the possibility to buy fuels they need for their everyday activities and for their development.
So as to damage and demonize the Cuban Revolution and others it defines as adversaries, the US has been publishing spurious lists having no legitimacy by which it abrogates itself the right to impose unilateral coercive measures and unfounded qualifications on the world.
Every week, that government issues statements against Cuba or imposes new restrictions. Paradoxically, however, it has refused to term as terrorist the attack that was carried out against the Cuban embassy in Washington on 30 April, 2020, when an individual armed with an assault rifle fired over 30 rounds against the diplomatic mission and later admitted to his intent to kill.
We denounce the double standards of the US government in the fight against terror and demand a public condemnation of that brutal attack.
We demand a cease of the hostility and slanderous campaign against the altruistic work by Cuba's international medical cooperation that, with much prestige and verifiable results, has contributed to saving hundreds of lives and lowering the impact of the disease in many countries. Prominent international figures and highly prestigious social organizations have acknowledged the humanistic work done by the “Henry Reeve” International Medical Brigade for Disaster Situations and Serious Epidemics and called for the Nobel Peace Prize to be given to them.
While the US government is ignoring the call to combine efforts to fight the pandemic and it withdraws from the WHO, Cuba, in response to requests made to it, and guided by the profound solidarity and humanistic vocation of its people, is expanding its cooperation by sending over 3 700 cooperation workers distributed in 46 medical brigades to 39 countries and territories hit by COVID-19.
In this sense, we condemn the gangster blackmailing by the US to pressure the Pan-American Health Organization so as to make that regional agency a tool for its morbid aggression against our country. As usual, the force of truth shall do away with lies, and facts and protagonists shall go down in history as they should. Cuba's example shall prevail.
Our dedicated health workers, the pride of a nation brought up in Jose Marti’s idea that My Country Is Humanity, shall be awarded the prize their noble hearts deserve, or not; but it has been years since they won the recognition of the peoples blessed by their health work.
The US government is not hiding its intention to enforce new and harsher aggressive measures against Cuba in the next few months. We state once again before the international community that our people, who take pride in their history and are committed to the ideals and achievements of the Revolution, shall resist and overcome.
The attempts at imposing neocolonial domination on Our America by publicly declaring the present value of the Monroe Doctrine contravene the Proclamation of Latin America and the Caribbean as a Zone of Peace.
We wish to restate publicly in this virtual forum that the Bolivarian Republic of Venezuela shall always have the solidarity of Cuba in the face of attempts at destabilizing and subverting constitutional order and the civic-military unity and at destroying the work started by Commander Hugo Chavez Frias and continued by President Nicolas Maduro Moros to benefit the Venezuelan people.
We also reject US actions aimed at destabilizing the Republic of Nicaragua and ratify our invariable solidarity with its people and government led by Commander Daniel Ortega.
We state our solidarity with the Caribbean nations, which are demanding just reparations for the horrors of slavery and the slave trade, in a world where racial discrimination and the repression against Afro-descendant communities have been on the rise.
We reaffirm our historical commitment with the self determination and independence of the sisterly people of Puerto Rico.
We support the legitimate claim by Argentina to its sovereignty over the Malvinas, the South Sandwich and South Georgia islands.
We reiterate our commitment with peace in Colombia and the conviction that dialogue between the parties is the road to achieving stable and lasting peace in that country.
We support the search for a peaceful and negotiated solution to the situation imposed on Syria, with no foreign interference and in full respect of its sovereignty and territorial integrity.
We demand a just solution to the conflict in the Middle East, which must include the real exercise by the Palestinian people of the inalienable right to build their own State within the borders prior to 1967 and with East Jerusalem as its capital. We reject Israel's attempts to annex more territories in the West Bank.
We state our solidarity with the Islamic Republic of Iran in the face of US aggressive escalation.
We reaffirm our invariable solidarity with the Sahrawi people.
We strongly condemn the unilateral and unjust sanctions against the Democratic People's Republic of Korea.
We restate our rejection of the intention to expand NATO's presence to the Russian borders and the imposition of unilateral and unjust sanctions against Russia.
We reject foreign interference into the internal affairs of the Republic of Belarus and reiterate our solidarity with the legitimate president of that country, Aleksandr Lukashenko, and the sisterly people of Belarus.
We condemn the interference into the internal affairs of the People's Republic of China and oppose any attempt to harm its territorial integrity and its sovereignty.
Mr. President,
Today's disturbing circumstances have led to the fact that, for the first time in the 75-year-long history of the United Nations, we have had to meet in a non-presential format.
Cuba's scientific community, another source of pride for the nation that, since the triumph of the Revolution of the just, announced to the world its intention to be a country of men and women of science, is working non-stop on one of the first vaccines that are going through clinical trials in the world.
Its creators and other researchers and experts, in coordination with the health system, are writing protocols on healthcare for infected persons, recovered patients and the risk population that have allowed us to keep epidemic statistics of around 80 per cent of infected persons saved and a mortality rate below the average in the Americas and the world.
“Doctors and not bombs.” That was announced one day by the historical leader of the Cuban Revolution and chief sponsor of scientific development in Cuba: Commander in-Chief Fidel Castro Ruz. That's our motto. Saving lives and sharing what we are and have, no matter any sacrifice it takes; that is what we are offering to the world from the United Nations, to which we only request to be attuned with the gravity of the present time.
We are Cuba.
Let us strive together to promote peace, solidarity and development.
Thank you very much.
